Title: Thomas Jefferson to Peter Laporte, 11 December 1819
From: Jefferson, Thomas
To: Laporte, Peter


					
						Dear Sir
						
							Monticello
							Dec. 11. 19.
						
					
					It was not possible for me to answer your letter of the 9th till I could see mr Garrett, on whom I have called to-day. of the 500.D. advanced to you in May, a part was by my self, and a part by him on my promise to repay it, and you agreed we should recieve it of the first board paid in. under this agreement 375.D. are placed to your credit, and the remainder of 125.D. I am called on for now by mr Garrett, and have this day promised payment in a few days.
					Mr Dawson presented, a few days past, my note for 300.D. and at my request gave me time till I could get 2. boatloads of flour to Richmond & must then immediately pay him, making in the whole 425.D. which I shall be immediately in advance for you. out of this I will allow the 2d half year’s board of my grandson James M Randolph which is payable by me, and Eppes & Baker’s half year which I will agree to advance for my friends, which will leave me still in advance for you 237.50 D which it is as much as I can possibly do. I can collect no money from those who owe me, and my own debts are pressing painfully on me. with my regrets that I can do nothing more I salute you with my best wishes & respects.
					
						
							Th: Jefferson
						
					
				